DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0310831 A1.


Response to Amendment
The amendment filed on 11/16/2020 has been entered:
Claim 1 – 22 remain pending in the application;
Claim 1 – 4, 6 – 14, 16, 18 – 20 and 22 are amended.

Applicant’s amendments to claims have overcome each and every claim objections and 112(a) claim rejection as previous set forth in the Non-Final Office Action mailed on 05/28/2020. The corresponding claim objections and claim rejections are withdrawn.
Applicant’s amendments to claims have overcome the 112(b) claim rejections with respect to claim 3, 4, 7, 10, 11, 14 and 20 as previous set forth in the Non-Final Office Action mailed on 05/28/2020. The corresponding 112 claim rejections are withdrawn.
However, applicant’s amendments to claims do not overcome the 112(b) claim rejections with respect to claim 1 and 6. The corresponding 112 claim rejections are maintained.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 22 under 35 U.S.C. 103 and 35 U.S.C. 103 have been fully considered, the amendments to claims do overcome the claim rejections set forth in the Non-Final Office Action mailed on 05/28/2020. The corresponding claim rejections are withdrawn. However, the amendments render the arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, 10 and 14, applicant amended the claims to include similar limitations such as “a spherical omnidirectional optical diffuser-based emitter”, “wherein said optical diffuser-based emitter provides acoustic generation of an omnidirectional photoacoustic signal from the first end of the optoacoustic guide wire assembly” and “wherein said absorber layer generates and emits omnidirectional photoacoustic waves at an angle greater than 180”. Applicant submitted on p.10 that “Adoram fails to disclose a spherical omnidirectional diffuser- based emitter that produces omnidirectional photoacoustic signals.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Thus, applicant’s arguments are moot in view of new grounds of rejection.

Regarding the rejection of claim 13, applicant submitted on p.11 that “The office action relies upon Aharoni statement that ‘the fields interact to obtain a desired propagation direction’, but Aharoni fails to identify explicitly or implicitly how this correlates to the photoacoustic signals being generated at an angle greater than 180.” Applicant’s argument has been fully considered but it is not persuasive. As discussed above, Aharoni does explicitly teach “omni-directional acoustic fields” (see [0170]). The term “omni-directional” means a range covering all directions from 0 to 360, which is an angle greater than 180 degree. Thus, applicant’s argument is not persuasive. 

Regarding the rejection of all other dependent claims, applicant’s remarks submitted on p.10 – 12 are exclusively on supposed deficiencies with the rejection of corresponding parent claims. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

THIS ACTION IS MADE FINAL.


Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 line 10, limitation “the optical waveguide wire assembly” should read “the optical waveguide wire assembly” to avoid potential 112(b) issue.
Claim 14 line 12, limitation “the optical waveguide wire assembly” should read “the optical waveguide wire assembly” to avoid potential 112(b) issue.
Claim 14 line 21, limitation “the transducers” should read “the plurality of transducers” to avoid potential 112(b) issue.
Claim 16 line 1 – 2, limitation “one or more transducers” should read “one or more transducers of the plurality of transducers” to avoid potential 112(b) issue.
Claim 18 line 3, limitation “the transducers” should read “the plurality of transducers” to avoid potential 112(b) issue.
Claim 18 line 12, limitation “the transducers” should read “the plurality of transducers” to avoid potential 112(b) issue.
Claim 21 line 1, limitation “said display” should read “said augmented reality display device” to avoid potential 112(b) issue.
Claim 22 line 1, limitation “said diffuser” should read “said spherical omnidirectional optical diffuser-based emitter” to avoid potential 112(b) issue.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 9, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding limitation “a patient’s tissue” in claim 1 line 3, it is unclear the above patient’s tissue is a newly introduced different patient’s tissue or the same patient tissue introduced in line 1.


The term "to about 5 us" in claim 6 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
There is no description regarding the laser pulse duration except the limitations recited in claim. Applicant fails to setup clearly a range or standard to define the term “about”. It is unclear within which range the laser pulse duration can be considered as about 5 us.
Thus, the above limitation is relative term which renders claim indefinite. For the purpose of examination, the above limitation is interpreted to any reasonable laser pulse duration range.

Regarding limitation “an augmented reality image” in claim 18 line 16, it is unclear the above image is a newly introduced different image or the same augmented reality image introduced in claim 18 line 8.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation “an augmented reality image” in claim 18 line 16 is interpreted as the same augmented reality image introduced in claim 18 line 8.

Therefore, claim 1, 6, 18 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 – 5, 9, 10 – 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adoram et al. (US 2004/0131299 A1; published on 07/08/2004) (hereinafter "Adoram") in view of Aharoni et al. (US 2005/0131289 A1; published on 06/16/2005) (hereinafter "Aharoni").

Regarding claim 1, Adoram teaches a surgical ("The instrument 12 can be any of a variety of instruments for use in minimally-invasive surgical procedures …" [0034]) localization system ("… a system 10 for monitoring the location of an instrument 12 in a subject 14 …" [0034]; Fig.1) for use with a patient tissue excision ("... e.g., for biopsies." [0039]), comprising:
an optoacoustic ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; Fig.2) guide wire assembly ("The instrument 12 can be … a needle, a guidewire, etc." [0034]) configured to be insertable into a patient's tissue (the “insertable” limitation is intended use in an apparatus claim, which does not have any patentable weight; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and MPEP 2114; In addition, Adoram does disclose such usage as: "… and the instrument 12 is inserted 
a light source coupled to the second end of the optoacoustic guide wire assembly ("… in response to light pulses from a conventional laser or a diode laser …" [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.6), wherein said light source emits energy ("... the processor 22 causes the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18.” [0043]) to an optical diffuser-based emitter ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in optics and materials, the graphite/epoxy mixture is kind of a diffuser) located at the first end of the optoacoustic guide wire assembly (see Fig.2, 6), wherein said optical diffuser-based emitter provides acoustic generation of a photoacoustic signal from the first end of the optoacoustic guide wire assembly (“The coating 32 of the indicator 18 absorbs the light and through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32." [0043]; Fig.6);
at least three transducers ("The array 20 …” [0043]; by definition, a transducer array has more than three transducers), wherein each transducer is configured to detect a time-of-flight of the photoacoustic signal emitted from optical diffuser-based emitter simultaneously in response to energy emitted from the light source ("The processor 22 one-way travel time for the signals to emanate from the coating 32 and reach the array 20, in conjunction with the angles of the signals with respect to the array 20. The distance between the position indicator 18 and the array 20 is determined by measuring the time difference between the onset of the optical pulse at the proximal end of the fiber 28 and the time the signal is received by the array 20 multiplied by the speed of sound in the tissue." [0043]); and
a computer system ("The processor 22 is configured {e.g., with appropriate software and electronics} to …" [0035]; "For example, due to the nature of software, functions implemented by the processor, or other devices, as described above can be implemented using software, hardware, firmware, hardwiring, or combinations of any of these." [0057]; by definition in computer science, a processor with associated software/firmware is a computer).
Adoram fails to explicitly teach the optical diffuser-based emitter is a spherical emitter, wherein said optical diffuser-based emitter provides acoustic generation of an omnidirectional photoacoustic signal from the first end of the optoacoustic guide wire assembly.
However, in the same field of endeavor, Aharoni teaches the optical diffuser-based emitter is a spherical emitter (see Fig.5), wherein said optical diffuser-based emitter provides acoustic generation of an omnidirectional photoacoustic signal from the first end of the optoacoustic guide wire assembly (“Generation of directional or omni-directional acoustic fields …” [0170]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by 

Regarding claim 2, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 1, and Aharoni further teaches wherein the omnidirectional photoacoustic signal emitted at an angle greater than 180 from the diffuser-based emitter formed at the first end of the optical waveguide wire assembly (“Generation of directional or omni-directional acoustic fields …” [0170]; by definition, the term “omni-directional” means a range covering all directions from 0 to 360 degree, which is an angle greater than 180 degree).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).

Regarding claim 3, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 2, and Adoram further discloses wherein an absorber layer is formed on said optical diffuser-based emitter ("… the position indicator 18 includes … a photoacoustic transducer 32 … Exemplary photoacoustic materials for the coating 32 include … graphite/epoxy resin mixtures … mixed with absorbing particles such as carbon black or graphite, and metals …" [0036]).
In addition, Aharoni further teaches the emitter is an omnidirectional emitter (“Generation of directional or omni-directional acoustic fields …” [0170]).


Regarding claim 4, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 3, and Adoram further teaches wherein the computer system is configured to coordinate activation of the light source and acquisition of the photoacoustic signal ("… the processor 22 causes the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; "The processor 22 controls the array 20 and the optical driver 26 to alternate which image is determined." [0044]) in order to generate a position coordinate of the first end of the optoacoustic guide wire assembly and the transducer ("The distance between the position indicator 18 and the array 20 is determined by measuring the time difference between the onset of the optical pulse at the proximal end of the fiber 28 and the time the signal is received by the array 20 multiplied by the speed of sound in the tissue ... The processor 22 converts these amplitudes into intensities associated with the pixels and transfers this information to the display 24 for display of a position indicator image." [0043]).

Regarding claim 5, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 1, and Adoram further teaches the light source is a pulsed laser ("… in response to light pulses from a conventional laser or a diode laser …" [0036]).



Regarding claim 10, Adoram teaches a method for determining the location of a device ("In operation, referring to FIG. 5, with further reference to FIGS. 1-2, a process 50 for monitoring the position of the instrument tip 34 using the system 10 includes …" [0040]) within a patient’s tissue ("... and the instrument 12 is inserted into the subject 14." [0041]), comprising:
providing an optoacoustic guide wire assembly ("The instrument 12 can be … a needle, a guidewire, etc." [0034]) to be inserted into the patient's tissue ("… and the instrument 12 is inserted into the subject 14." [0041]), wherein the optoacoustic guide wire assembly comprises:
an optical waveguide has a first end and a second end ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.2, 6; the proximal end of the fiber is an inherent geometric property to receive light pulses from source),
a diffuser-based emitter formed at the first end of the optical waveguide ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in optics and materials, the graphite/epoxy mixture is kind of a diffuser; see also position in Fig.2, 6), and

photoacoustically stimulating the absorber layer of an optical diffuser ("The coating 32 of the indicator 18 absorbs the light and through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32." [0043]) with a laser source ("… in response to light pulses from a conventional laser or a diode laser …" [0036]) to generate photoacoustic waves ("… through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32." [0043]); 
positioning a plurality of transduces pre-determined distances from said optoacoustic guide wire assembly ("The array 20 is positioned to image a desired portion of the subject 14, i.e., where the tip 34 of the instrument 12 is to be inserted." [0041]);
detecting said photoacoustic waves emitted by the optoacoustic guide wire ("… through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32. These ultrasound waves travel through the subject 14 forming subject-influenced ultrasound signals, related to but different from the emitted waves that are received by the array 20." [0043]); and
generating a coordinate to identify the location of the device within the patient's tissue ("The stages 54 and 56 are alternated such that the display 24 provides a superposition of the subject image in the region of the indicator, and the position indicator image. The superimposed images thus show the indicator's position relative to 
Adoram fails to explicitly teach the diffuser-based emitter is a spherical emitter and the diffuser is an omnidirectional diffuser.
However, in the same field of endeavor, Aharoni teaches the diffuser-based emitter is a spherical emitter (see Fig.5), the diffuser is an omnidirectional diffuser (“Generation of directional or omni-directional acoustic fields …” [0170]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).

Regarding claim 11, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 10, and Adoram further teaches excising the lesion using a surgical instrument ("In the needle itself … e.g., for biopsies." [0039]; "Such a configuration can serve to monitor the insertion of a needle or a knife under ultrasound guidance." [0052]) using the generated coordinate ("The invention can be used to monitor the position of the tip of the instrument relative to the calculated virtual ‘needle guide,’ and serve to warn the operator by a beep or other type of alarm that the instrument is misplaced relative to the needle guide trajectory. In addition, by measuring the flexure or orientation of the instrument, the system can calculate {or extrapolate} the future trajectory of the instrument and warn the operator prior to a displacement relative to the needle guide trajectory." [0052]).

Regarding claim 12, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 10, and Aharoni further teaches wherein said spherical diffuser-based emitter generates an omnidirectionally pressure wave from the diffuser surface ("… said fields interact to obtain a desired propagation direction." [0074]; “Generation of directional or omni-directional acoustic fields …” [0170]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).

Regarding claim 13, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 12, and Aharoni further teaches wherein the omnidirectionally pressure wave is emitted at an angle greater than 180 degree from the guide wire assembly (“Generation of directional or omni-directional acoustic fields …” [0170]; by definition, term “omni-directional” means a range covering all directions from 0 to 360 degree, which is an angle greater than 180 degree).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).


an optoacoustic ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; Fig.2) guide wire assembly ("The instrument 12 can be … a needle, a guidewire, etc." [0034]), having:
an optical waveguide wire having a first end and a second end ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.2, 6; the proximal end of the fiber is an inherent geometric property to receive light pulses from source),
an optical-diffuser based emitter ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in material science, the graphite/epoxy mixture is kind of a diffuser) formed at the first end of the optical waveguide wire (see Fig.2, 6), and
an absorber layer formed on said optical diffuser-based emitter ("… graphite/epoxy resin mixtures … mixed with absorbing particles such as carbon black or graphite, and metals …" [0036]);
wherein said optoacoustic guide wire assembly is configured to be insertable into a patient's tissue (the “insertable” limitation is intended use in an apparatus claim, which does not have any patentable weight; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all 
a light source coupled to the second end of the optical waveguide wire assembly ("… in response to light pulses from a conventional laser or a diode laser …" [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.6), wherein said light source emits energy to the absorber layer through the optical diffuser-based emitter at the first end of the optical waveguide wire assembly ("... the processor 22 causes the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18. The coating 32 of the indicator 18 absorbs the light and through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32." [0043]; Fig.6), wherein said absorber layer generates and emits omnidirectional photoacoustic waves (“… produces ultrasound waves 72 that radiate from the coating 32." [0043]; Fig.6);
a plurality of transducers ("The array 20 …” [0043]) configured to detect a time of flight photoacoustic signal from the photoacoustic waves emitted from the first end of the optoacoustic guide wire in response to activation from the light source ("The processor 22 associates signal amplitudes with pixels by determining the one-way travel time for the signals to emanate from the coating 32 and reach the array 20, in conjunction with the angles of the signals with respect to the array 20. The distance between the position indicator 18 and the array 20 is determined by measuring the time difference between the onset of the optical pulse at the proximal end of the fiber 28 and the time the signal is received by the array 20 multiplied by the speed of sound in the tissue." [0043]);
a computer system ("The processor 22 is configured {e.g., with appropriate software and electronics} to …" [0035]; "For example, due to the nature of software, functions implemented by the processor, or other devices, as described above can be implemented using software, hardware, firmware, hardwiring, or combinations of any of these." [0057]; by definition in computer science, a processor with associated software/firmware is a computer), wherein the computer system is configured to coordinate activation of the light source and acquisition of the time of flight photoacoustic signal ("… the processor 22 causes the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; "The processor 22 controls the array 20 and the optical driver 26 to alternate which image is determined." [0044]) to generate coordinate of a lesion between the position of the first end of the optoacoustic guide wire assembly and the transducers ("The processor 22 associates returned-signal amplitudes with pixels by determining the roundtrip time for the signals to emanate from and return to the array 20, in conjunction with the angles of the signals with respect to the array 20. The processor 22 converts these amplitudes into intensities associated with the pixels and transfers this information to the display 24 for display of a subject image corresponding to the imaged region of the subject 14.” [0042]).

However, in the same field of endeavor, Aharoni teaches the optical diffuser-based emitter is a spherical emitter (see Fig.5), wherein said absorber layer generates and emits omnidirectional photoacoustic waves at an angle greater than 180 (“Generation of directional or omni-directional acoustic fields …” [0170]; by definition, term “omni-directional” means a range covering all directions from 0 to 360 degree, which is an angle greater than 180 degree).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).

Regarding claim 15, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 14, and Adoram further teaches wherein the light source is a pulsed laser ("… in response to light pulses from a conventional laser or a diode laser …" [0036]).

Regarding claim 17, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 14, and Adoram further teaches wherein said computer system further generates virtual images representing the coordinate of the device based on the ultrasound signal acquired by the transducer ("The stages 54 and 56 are alternated 

Regarding claim 19, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 14, and Aharoni further teaches wherein the absorber layer generates an omnidirectionally pressure wave from the diffuser surface ("… a plurality of absorbing regions act in concert to provide a desired energy field distribution and/or wave propagation direction." [0018]; "… said fields interact to obtain a desired propagation direction." [0074]; here the desired propagation direction includes omnidirectional). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).


Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, as applied in claim 5 and 15 respectively, and further in view of Zharov (RU 2243630 C2; published on 12/27/2004).

Note: all citations with respect to reference Zharov are citing the page numbers in the machine translation attached.


However, in the same field of endeavor, Zharov teaches the pulse duration of the pulse laser ranges between 100 fs to about 5 us ("It is also intended to use sources of pulsed radiation with a pulse duration lying in the range from 10^-3 to 10^-15 seconds." Page 16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source for optoacoustic generation as taught by Adoram with the laser source for optoacoustic generation as taught by Zharov. Doing so would make it possible to "achieve a new goal related to manipulating the spatial position of various particles regardless of their optical properties without their optical damage" (see Zharov; Page 17).

Regarding claim 20, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 15, except wherein the pulsed laser has a pulse duration between 2 ns and 5 ns and repetition rate between 1Hz and 20KHz. 
However, in the same field of endeavor, Zharov teaches wherein the pulsed laser has a pulse duration between 2 ns and 5 ns ("It is also intended to use sources of pulsed radiation with a pulse duration lying in the range from 10^-3 to 10^-15 seconds." Page 16) and repetition rate between 1Hz and 20KHz ("In this case, if necessary, an additional unit is introduced, connected to these sources and providing a repetition mode for individual pulses in the range from units of Hz to hundreds of MHz." Page 16).
.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni and Zharov, as applied in claim 6, and further in view of Wills et al. (US 2005/0203375 A1; published on 09/15/2005) (hereinafter “Wills”).

Regarding claim 7, Adoram in view of Aharoni and Zharov teaches all claim limitations, as applied in claim 6, and Adoram further teaches wherein each transducer is separated from each other (“Further, the array 20 may take various forms, including multiple transducers that are displaced from each other, e.g., to determine positions of the indicator 18 using triangulation.” [0057]).
In addition Zharov further teaches the repetition rate of the pulse laser ranges between 1 Hz and 20 KHz ("In this case, if necessary, an additional unit is introduced, connected to these sources and providing a repetition mode for individual pulses in the range from units of Hz to hundreds of MHz." Page 16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source for optoacoustic 
Adoram in view of Aharoni and Zharov fails to explicitly teach wherein each transducer is separated from each other by at least 3cm.
However, in the same field of endeavor, Wills teaches wherein each transducer is separated from each other by at least 3cm (“The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm …” [0091]). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer array as taught by Adoram with the transducers arrangement as taught by Wills. Doing so would make it possible “to gather multiple data points that can be used to increase the conformity between the model and the actual region of interest within the patient” (see Wills; [0011]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, as applied in claim 1, and further in view of Ito (US 2004/0184154 A1; published on 09/23/2004).


In addition, Aharoni further teaches the emitter is a spherical omnidirectional emitter (“Generation of directional or omni-directional acoustic fields …” [0170]; see Fig.5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).
Adoram in view of Aharoni fails to explicitly teach wherein the diffuser-based emitter is comprised of a ZnO component, wherein the ZnO component includes nanoparticles having a diameter smaller than a wavelength of light emitted by the light source to enable Raleigh scattering of light emitted in all directions from the spherical omnidirectional optical diffuser-based emitter.
However, in the same field of endeavor, Ito teaches wherein the diffuser-based emitter ("The diffusing film of the invention has a haze ..." [0038]; "In order to control the haze, the content of the scatterers may be increased or the difference between the refractive index of the transparent resin (binder) and that of the scatterers may be properly controlled." [0040]) is comprised of an ZnO component and an epoxy component ("For forming the scattering layer, organic or inorganic particles are preferably dispersed as the flat scatterers in the transparent resin ..." [0070]; "In place of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the graphite/epoxy resin mixture as taught by Adoram with the diffusing resin as taught by Ito. Doing so would make it possible "that the viewing angle may be effectively enlarged" (see Ito; [0059]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, as applied in claim 14, and further in view of Mihailescu et al. (US 2013/0237811 A1; published on 09/12/2013) (hereinafter “Mihailescu”).

Regarding claim 16, Adoram in view of Aharoni teaches all claim limitations, as applied in claim 14, and Adoram further teaches wherein one or more transducers can be further integrated with a surgical instrument (“The instrument 12 can be any of a variety of instruments for use in minimally-invasive surgical procedures such as a 
Adoram in view of Aharoni fails to explicitly teach one or more infrared markers can be coupled to the surgical instrument, wherein the infrared markers can provide the system with the relative position of the surgical instrument with regard to the first end of the waveguide wire.
However, in the same field of endeavor, Mihailescu teaches one or more infrared markers can be coupled to the surgical instrument (“The ultrasound scanner and the surgical instruments can each of them be fitted with computer vision camera systems, or some of the components can comprise elements which act as fiducial elements.” [0104]; “These spherical objects can be either devices actively emitting light, such as light emitting diodes {LEDs}, or can be objects made from a material that is efficient at diffusely reflecting the IR or visual radiation.” [0108]), wherein the infrared markers can provide the system with the relative position of the surgical instrument with regard to the first end of the waveguide wire (“The data stream {or video stream} coming from the light sensing device {or camera} is analyzed to identify the fiducial object in the field of view. By analyzing the apparent form of the fiducial object, the position and orientation of the probe in respect to the fiducial object is obtained, and from that, the position and orientation of the probe in respect to the investigated object.” [0107]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer and instrument as taught by Adoram with the tracking system for ultrasound transducer and instrument as taught by Mihailescu. Doing so would make it possible to provide a system for “accurate .


Claim 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, as applied in claim 17, and further in view of McCary (US 2005/0277913 A1; published on 12/15/2005) and Mihailescu.

Regarding claim 18, Adoram in view Aharoni teaches all claim limitations, as applied in claim 17, and Adoram further teaches wherein the computer system:
(b) analyze the images and the spatial location of the first end of the waveguide wire with respect to the augmented reality display device ("The distance between the position indicator 18 and the array 20 is determined … The processor 22 converts these amplitudes into intensities associated with the pixels and transfers this information to the display 24 for display of a position indicator image." [0043]; "The superimposed images thus show the indicator's position relative to the subject 14." [0044]), and
(c) generate an augmented reality image, and by overlaying the augmented reality image over a region of the images corresponding to the spatial location of the first end of the waveguide wire, wherein both the view of a lesion in the patient’s tissue and the visualization of the tip of guide wire assembly are displayed real-time on the display device ("The imager produces an image of the fiber tip and overlays that with an image that the imager produces of the subject." [0033]; “… such that the display 24 provides a superposition of the subject image in the region of the indicator, and the 
Adoram fails to explicitly teach an augmented reality image system comprising: at least one infrared marker coupled to each of the transducers, wherein said infrared markers reflect light from a light source; a camera to capture a real image of the patient's tissue; a stereo camera, wherein the stereo camera detects and tracks each infrared marker; at least one detector outside of the patient's tissue; and an augmented reality display device to display an augmented reality image to a user; wherein the computer system: (a) controls the capture of the images of the patient, (b) analyze the images, pose and position of the transducers.
However, in the same field of endeavor, McCary teaches an augmented reality image system ("… a surgery-viewing device 10 for observing a surgical site …" [0012]; "… the view through display 104 is a virtual image …" [0023]) comprising:
a camera to capture images of the patient's tissue ("… an image of the surgical site obtained by the camera 102 …" [0023]);
at least one detector outside of the patient's tissue ("Surgical console 74 also detects certain surgical parameters during surgery …" [0017]; see Fig.3); and
an augmented reality display device to display an augmented reality image ("… on the display 104 … the view through display 104 is a virtual image …" [0023]; see Fig.2);

(a) controls the capture of the images of the patient ("… and camera 102, which transmits images to mixer 100 in the direction of arrow 108." [0023]),
(c) generate an augmented reality image, and by overlaying the augmented reality image over a region of the images ("Mixer 100 then overlays surgical parameters received via line 110 onto an image of the surgical site obtained by the camera 102 via line 112 such that a user 114 may view the surgical site 72 and the surgical parameters simultaneously on the display 104." [0023]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image display as taught by Adoram with the view through image display as taught by McCary. Doing so would make it possible to "supply the surgeon with needed surgical parameter information during surgery without requiring the surgeon to divert his attention and gaze from the surgical viewing device or microscope" (see McCary; [0006]).
Adoram in view of Aharoni and McCary fails to explicitly teach at least one infrared marker coupled to each of the transducers, wherein said infrared markers reflect light from a light source; a stereo camera, wherein the stereo camera detects and tracks each infrared marker; wherein the computer system (b) analyze the images, pose and position of the transducers.
However, in the same field of endeavor, Mihailescu teaches at least one infrared marker coupled to each of the transducers, wherein said infrared markers reflect light from a light source (“The ultrasound scanner and the surgical instruments can each of them be fitted with computer vision camera systems, or some of the components can fiducial elements.” [0104]; “These spherical objects can be either devices actively emitting light, such as light emitting diodes {LEDs}, or can be objects made from a material that is efficient at diffusely reflecting the IR or visual radiation.” [0108]); 
a stereo camera (“… the light sensing system can comprise an assembly of two or more light sensing devices, such as a stereoscopic system made of at least two video cameras that have an overlapping field of view.” [0102]), wherein the stereo camera detects and tracks each infrared marker (“The spatial tracking data from all these elements can be combined to create a common spatial model comprising instruments and investigated fields.” [0104]); 
wherein the computer system (b) analyze the images, pose and position of the transducers (“Various features in the field of view are tracked in time across frames taken successively as the camera is moved, and a full 3 dimensional position of the object features is calculated, as in step 604. This process uses computer vision algorithms that create 3-D structure from video.” [0116]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer and instrument as taught by Adoram with the tracking system for ultrasound transducer and instrument as taught by Mihailescu. Doing so would make it possible to provide a system for “accurate and precise tracking of hand held sensors and medical instruments” (see Mihailescu; [0011]).

simultaneously for providing a surgeon with a convenient view of the surgical site and readily available surgical parameter information." [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image display as taught by Adoram with the view through image display as taught by McCary. Doing so would make it possible to "supply the surgeon with needed surgical parameter information during surgery without requiring the surgeon to divert his attention and gaze from the surgical viewing device or microscope" (see McCary; [0006]).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni and Mihailescu, as applied in claim 16, and further in view of Ito.

Regarding claim 22, Adoram in view of Aharoni and Mihailescu teaches all claim limitations, as applied in claim 16, and Adoram further teaches wherein said diffuser 
Adoram in view of Aharoni and Mihailescu fails to explicitly teach wherein said diffuser comprises ZnO.
However, in the same field of endeavor, Ito teaches wherein said diffuser ("The diffusing film of the invention has a haze ..." [0038]; "In order to control the haze, the content of the scatterers may be increased or the difference between the refractive index of the transparent resin {binder} and that of the scatterers may be properly controlled." [0040]) comprises ZnO and epoxy ("For forming the scattering layer, organic or inorganic particles are preferably dispersed as the flat scatterers in the transparent resin ..." [0070]; "In place of or in addition to the monomers having … epoxy group ..." [0083]; "Besides the above binder polymer the transparent resin comprises ... and/or superfine particles of metal oxide having a high refractive index." [0084]; "Examples of the metal oxide include ... ZnO ..." [0086]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the graphite/epoxy resin mixture as taught by Adoram with the diffusing resin as taught by Ito. Doing so would make it possible "that the viewing angle may be effectively enlarged" (see Ito; [0059]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793 

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793